


110 HR 1086 IH: Strengthening America’s Military

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1086
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Garrett of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income the earned income of a spouse of a member of the Armed Forces
		  of the United States serving in a combat zone.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening America’s Military
			 Families Act of 2007.
		2.Exclusion from gross
			 income for earned income of a spouse of a member of the Armed Forces serving in
			 a combat zone
			(a)In
			 generalSection 112 of the
			 Internal Revenue Code of 1986 (relating to certain combat zone compensation of
			 members of the Armed Forces) is amended by redesignating subsections (c) and
			 (d) as subsections (d) and (e), respectively, and by inserting after subsection
			 (b) the following new subsection:
				
					(c)Spouses of
				members of the Armed Forces
						(1)In
				generalIn the case of an
				individual who is the spouse of a member of the Armed Forces of the United
				States during any part of any month during the taxable year, gross income does
				not include the earned income of such individual for such month if the
				compensation of such member was excluded from gross income for such month by
				reason of subsection (a), (b), or (e).
						(2)LimitationThe amount excluded under paragraph (1) for
				any month shall not exceed the maximum amount specified in subsection (b) for
				such month.
						(3)Earned
				incomeFor purposes of paragraph (1), the term earned
				income has the meaning given such term by section 911(d)(2).
						(4)Marital
				statusFor purposes of this
				subsection, marital status shall be determined under section 7703, except that
				subsection (a)(1) thereof shall be applied on a monthly basis instead of an
				taxable year basis.
						.
			(b)Conforming
			 amendments
				(1)The heading for
			 section 112 of such Code is amended to read as follows:
					
						112.Certain combat
				zone-related compensation of members of the Armed
				Forces
						.
				(2)The item relating
			 to section 112 in the table of sections for part III of subchapter B of chapter
			 1 of such Code is amended to read as follows:
					
						
							Sec. 112. Certain combat zone-related
				compensation of members of the Armed
				Forces.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
